     Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 1 of 47

                                      EXHIBIT C
                                      EXHIBIT C
                             LIST OF ATTORNEYS/PARTIES

1.     Robert C. Lane
       notifications@lanelaw.com
       Stephanie L. Vera
       stephanie.vera@lanelaw.com
       Joshua D. Gordon
       joshua.gordon@lanelaw.com
       THE LANE LAW FIRM, PLLC
       6200 Savoy Drive, Suite 1150
       Houston, Texas 77036
       Telephone: (713) 595-8200
       Facsimile: (713) 595-8201

       Attorneys for Plaintiffs

2.     Dale M. “Rett” Holidy
       rholidy@germer.com
       James A. Tatem
       jatatem@germer.com
       GERMER PLLC
       America Tower
       2929 Allen Parkway, Suite 2900
       Houston, Texas 77019
       Telephone: (713) 650-1313
       Facsimile: (713) 739-7420

       Attorneys for Defendant



                             INDEX OF DOCUMENTS FILED
                               WITH REMOVAL ACTION

          RAUL BUSTOS AND OLIVIA BUSTOS VS. STATE FARM LLOYDS

              (a)     Plaintiffs’ Original Petition
              (b)     Return of Service Process for State Farm Lloyds
              (c)     Defendant State Farm Lloyds’ Original Answer and Jury Demand
              (d)     Docket Sheet
         Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 2 of 47
I                                                                                                           10/31/2019 2:46 PM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                              EXHIBIT C                                                Envelope No. 38066038
                                                                                                              By: Patricia Jones
                                                                                                    Filed: 10/31/2019 2:46 PM

                                      CAUSE NO.      2019-79576
     RAUL BUSTOS AND OLIVIA BUSTOS, §                              IN THE DISTRICT COURT OF
                                                      §

              Plaintiffs,                             §
                                                      §

     V.                                               §
                                                      §
                                                                        HARRIS COUNTY, TEXAS
                                                      §

     STATE FARM LLOYDS                                §
                                                      §

              Defendant.                              §
                                                      §
                                                                      55th    JUDICIAL DISTRICT


                                 PLAINTIFF'S ORIGINAL PETITION


          Plaintiffs Raul Bustos and Olivia Bustos (hereinafter "Plaintiffs"), by and through the

    undersigned counsel, files this Plafntiffs' Origfnal Petition, complaining of State Farm Lloyds

    (hereinafter "Defendant" or "State Farm"), and would respectfully show this Honorable Court the

    following:


                                         I.      DISCOVERY PLAN

    1.       Plaintiffs intend discovery to be conducted under Level 2 of the Texas Rules of Civil

             Procedure, Rule 190.2.

                                               II.     PARTIES

    2.       Plaintiffs are individuals that own real property in Harris County, Texas.

    3.       Defendant is an insurance company engaged in the business of insurance in the State of

             Texas. This Defendant may be served with process by certified mail, return receipt

             requested, by serving its Registered Agent, Corporation Service Company at 211 E 7th

             Street, Suite 620, Austin, Texas 78701-3218. Service is hereby requested.
         Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 3 of 47
I   r                       I




                                             EXHIBIT C
    4.      If personal service cannot be perfected upon Defendants registered agents, service via

            certified mail with return receipt is reguested.

                                      III. JURISDICTION AND VENUE

    5.      This Court has subject matter jurisdiction over this action because Plaintiffs seek damages

            within the jurisdictional limits of this Court and because the causes of action asserted herein

            are not subject to exclusive jurisdiction in another court.

    6.      This Court has jurisdiction over Defendant because it engages in the business of insurance

            in Texas, and Plaintiffs' causes of action arise out of this defendant's business activities in

            Texas.

    7.      Venue is proper under Texas Civil Practice and Remedies Code § 15.001 et. seq. because

            a substantial part of the events and omissions giving rise to the claims asserted herein

            occurred in Harris County, Texas. Furthermore, venue is proper in Harris, County, Texas

            under Texas Civil Practice and Remedies Code § 15.032 because the insured property is

            located in this county.

                                      IV.    FACTUAL BACKGROUND

    8.      Plaintiffs purchased a Homeowner's Insurance Policy (hereinafter referred to as "the

            Policy") issued by Defendant.

    9.      During the effective policy period, Plaintiffs owned real property with improvements

            located at 12618 Cooperstown Drive, Houston, Texas 77089, located in Harris County

            (hereinafter referred to as "the Property")

    10.     Defendant sold and issued Plaintiffs the Policy insuring the Property against damages

            caused by hail, windstorm and other covered perils.




                                                     -2-
      Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 4 of 47

                                          EXHIBIT C
11.      During the effective policy period, the Property described above sustained severe damages

         to the roof due to the direct force of wind and hail. As a result, the inside of the Property

         sustained resulting water damage from storm created openings in the roof.

12.      Plaintiffs duly notified Defendant of the damage sustained and asked that Defendant pay

         for damages to the Property and other damages covered by the terms of the Policy.

13.      Defendant then assigned Plaintiffs Claim No. 531262T87 (hereinafter "the Claim")

14.      After its investigation, Defendant ultimately acknowledged coverage for damage from a

         covered loss event but grossly underpaid the loss, despite the existence of obvious and

         easily identifiable damages for which Defendant's liability for the extension of further

         coverage was reasonably clear.

15.      As set forth below, Defendant failed to comply with the Policy, the Texas Insurance Code,

         and Texas law in handling Plaintiffs' Claim by:

         a)     Wrongfully denying Plaintiffs' Claim for full repairs to the Property even though
                the Policy provides coverage for losses such as those Plaintiffs are claiming;

         b)     Underpaying some of Plaintiffs' Claim by not providing full coverage for damages
                sustained to the Property;

         c)     Improperly and inadequately scoping the damages to the Property during
                Defendant's investigation; and

         d)     Continuing to delay in the payment of damages to the Property, including the roof
                and interior.

16.      Moreover, Defendant breached its contractual obligation to Plaintiffs by continuing to

         refuse to adequately compensate Plaintiffs for the damage to the Property pursuant to the

         terms of the Policy. Notably, Defendant refused to pay for the proceeds of the Policy

         despite the fact pre-suit demand for payment in an amount sufficient to cover the damage

         to the Property was made.




                                                 -3-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 5 of 47

                                       EXHIBIT C
17.   Plaintiffs complied with all obligations under the Policy, and all conditions precedent to

      recovery upon the Policy are satisfied.

18.   Defendant continues to delay in the payment of the damage to the Property despite

      Plaintiffs' requests. Accordingly, Plaintiffs have still not been paid in full for the damages

      to the Property.

19.   As a result of Defendant's wrongful acts and omissions, Plaintiffs were forced to retain

      legal counsel to represent Plaintiffs with respect to these causes of action.

                                   V. CAUSES OF ACTION

BREACH OF CONTRACT

20.   Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

      paragraphs.

21.   Although Plaintiffs fully cooperated with Defendant, and despite the fact that all conditions

      precedent to recovery have been performed, waived, excused, or otherwise satisfied,

      Defendant has failed and refused to pay to Plaintiffs the benefits due under the

      Policy/contract of insurance in question, which was in full force and effect at the time of

      the occurrence which forms the basis of this lawsuit.

22.   Plaintiffs were forced by the. actions of Defendant to retain the services of undersigned

      counsel and have agreed to pay undersigned counsel reasonable attorney's fees.

23.   Defendant's breach proximately caused Plaintiffs' injuries and damages.

UNFAIR SETTLEMENT PRACTICES

24.   Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

      paragraphs.



                                                           ,

                                                -4-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 6 of 47

                                      EXHIBIT C
25.   Defendant violated TEx. INS. CODB § 541.060(a) by engaging in unfair settlement practices

      during the handling of the claim. All of Defendant's violations are actionable pursuant to

      TEx. INS. CODE § 541.151.

26.   Defendant engaged in the following unfair settlement practices:

      a)     Pursuant to TEx. INS. CODE § 541.060(a)(1), misrepresenting to Plaintiffs material
             facts or Policy provisions relating to the coverage at issue by misrepresenting the
             true scope and amount of the claim at issue despite the existence of obvious and
             easily identifiable property conditions warranting the extension of further coverage
             under the policy.

      b)     Pursuant to TEx. INS. CODE § 541.060(a)(2)(A), failing to attempt in good faith to
             effectuate a prompt, fair, and equitable settlement of the Claim, even though
             Defendant's liability under the Policy was reasonably clear. Specifically,
             Defendant failed to make an attempt to settle the Claim fairly despite the fact that
             Defendant was aware of its liability to Plaintiffs under the Policy.

      c)     Pursuant to TEx. INS. CODE § 541.060(a)(3), failing to promptly provide Plaintiffs
             with a reasonable explanation of the basis in the Policy, in relation to the facts or
             applicable law, for Defendant's denial of the claim or offer of a compromise
             settlement of the Claim. Specifically, Defendant failed to offer Plaintiffs adequate
             compensation for damages to the Property without reasonable explanation as to
             why full payment was not being made.

      d)     Pursuant to TEx. INS. CODE § 541.060(a)(4), failing within a reasonable time to
             affirm or deny coverage for the Claim to Plaintiffs or to submit a reservation of
             rights. Specifically, Plaintiffs did not receive a timely, written indication of
             acceptance or rejection regarding the entire claim.

      e)     Pursuant to TEx. INS. CODE § 541.060(a)(7), refusing to pay Plaintiffs' Claim
             without conducting a reasonable investigation with respect to the Claim.
             Defendant's outcome-oriented investigation of the Claim resulted in an unfair
             evaluation of the damage to Plaintiffs' Property.

27.   Each of the foregoing unfair settlement practices was committed with knowledge by

      Defendant and was a producing cause of Plaintiffs' injuries and damages.

MISREPRESENTATION OF INSURANCE POLICY VIOLATIONS

28.   Plaintiffs incorporate by reference all facts and circumstances set forth underthe foregoing

      paragraphs.



                                              -5-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 7 of 47

                                       EXHIBIT C
29.   Additionally, Defendant made misrepresentations about Plaintiffs' insurance policy and

      claim in violation of TEx. INs. CODE § 541.061. All of Defendant's violations are

      actionable pursuant to TEx. INs. CoDE § 541.151.

30.   Defendant engaged in deceptive insurance practices by:

         a) Making an untrue statement of material fact in violation of § 541.061(1).

             Specifically, Defendant misrepresented the true scope and amount of the claim

             despite the existence of obvious and easily identifiable property conditions

             warranting the extension of further coverage under the policy.

31.   Each of the foregoing unfair settlement practices was committed with knowledge by

      Defendant and was a producing cause of Plaintiffs' injuries and damages.

PROMPT PAYMENT OF CLAIMS VIOLATIONS

32.   Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

      paragraphs.

33.   Plaintiffs gave Defendant proper notice of claim under the insurance Policy issued by

      Defendant. As set forth more fully below, Defendant's conduct constitutes a violation of

      the Texas Prompt Payment of Claims Statute, which is made actionable by TEx. INs. CODE

      § 542.060.

34.   Specifically, Defendant violated the Prompt Payment of Claims provisions of TEx. INs.

      CoDE § 542 by:

         a) Delaying payment of the Claim following Defendant's receipt of all items,
            statements, and forms reasonably requested and required, longer than the amount
            oftime provided by TEx. INs. CoDE § 542.058. Defendant delayed full payment of
            the Claim and, to date, Plaintiffs have still not received full payment of the amount
            owed on this Claim.




                                              ~
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 8 of 47

                                          EXHIBIT C
BREACH OF DUTY OF GOOD FAITH AND FAIR DEALINGBAD FAITH

35.      Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

         paragraphs.

36.      Since Plaintiffs initially presented the Claim to Defendant, the liability of Defendant to pay

         the full claim in accordance with the terms of the Policy was reasonably clear. The damage

         to Plaintiffs' home was not apparent until after the loss made the basis of Plaintiffs'

         insurance claim. It is no coincidence that there was no apparent storm damage prior to the

         loss, and significant damage just after. The wind and hail damage to the property was at all

         times reasonably clear during Defendant's claim investigation, such that any adjuster or

         insurance carrier acting in good faith would know or should have known to acknowledge

        and accept coverage for such damages. Instead, Defendant purposely failed to acknowledge

        and accept full coverage for reasonably clear hail and wind damage. Alternatively,

        Defendant was grossly negligent in failing to acknowledge and accept full coverage for the

        reasonably olear wind and hail damages to the property.

37.     As a result of Defendant's outcome-oriented investigation, Defendant continues to refuse

        to pay Plaintiffs in full for the Claim.

38.     Defendant denied coverage and delayed payment for the full amount of Plaintiffs' claim

      / when it had no reasonable basis for doing so. Defendant knew or should have knowri by

        the exercise of reasonable diligence that its liability was reasonably clear, and its failure,

        as set forth above, to adequately and reasonably investigate and evaluate Plaintiffs' Claim,

        constitutes a breach of the duty of good faith and fair dealing.              I




                                          VI. KNOWLEDGE

39.     Plaintiffs incorporate by reference all facts and circumstances set forth under the foregoing

        paragraphs.


                                                   -7-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 9 of 47

                                        EXHIBIT C
40.   Each of the acts as set forth in each of the afore-mentioned causes of action, together and

      singularly, were done "knowingly" as that term is used in the Texas Insurance Code and

      were a producing cause of Plaintiffs' damages described herein.

                                          VII. DAMAGES

41.   Plaintiffs would show that all of the aforementioned acts, taken together or independently,

      establish the producing causes of the damages sustained by Plaintiffs.

42.   Plaintiffs' damages have yet to be fully addressed or repaired since the incident, causing

      further damage to the Property and causing undue burden to Plaintiffs. Upon trial of this

      case, it will be shown that these damages are a direct result of Defendant's improper

      handling of the Claim in violation of the laws set forth above.

43.   For the breach. of contract, Plaintiffs are entitled to regain the benefit of the bargain, which

      is the amount of the Claim, together with attorney's fees.

44.   As a result of the noncompliance with the Texas Insurance Code Unfair Settlement

      Practices provisions, Plaintiffs are entitled to actual damages, which includes the loss of

      the contractual benefits that should have been paid pursuant to the Policy, mental anguish,

      court costs, and attorney's fees. For Defendants' knowing conduct in violating these laws,

      Plaintiffs respectfully request.treble damages pursuant to TEx. INS. CoDE § 541.152.

45.   Pursuant to TEx. INS. CoDE § 542.060, as a result of the noncompliance with the Texas

      Insurance Code Prompt Payment of Claims provisions, Plaintiffs are entitled to the entire

      amount of the Claim, eighteen (18) percent interest per annum on the amount of the Claim
                                                       i
      and reasonable and necessary.attorney's fees.

46.   For the breach of the common-law duty of good faith and fair dealing, Plaintiffs are entitled

      to compensatory damages, including all forms of loss resulting from Defendant's breach,

      exemplary damages, and damages for emotional distress.


                                               -8-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 10 of 47

                                        EXHIBIT C
47.    For the fraud committed, Plaintiffs are entitled to recover actual damages and exemplary

       damages for knowing, fraudulent misrepresentations, together with attorneys' fees,

       interest, and court costs.

48.    As a result of the necessity in engaging the services of an attorney to prosecute this claim,

       Plaintiffs are entitled to recover a sum for the reasonable and necessary services of

       Plaintiffs' attorneys in the preparation and trial of this action, including any appeals to the

       Court of Appeals and/or the Supreme Court of Texas.

49.    Pursuant to Rule 47 of the Texas Rules of Civil Procedure, Plaintiffs are seeking only

       monetary relief of $75,000.00 or less, including damages of any kind, penalties, costs,

       expenses, pre judgment interest, and attorney fees.

                                      VIII. JURY DEMAND

50.    Plaintiffs hereby request that all causes of action alleged herein be tried before a jury, and

       hereby tender the appropriate jury fee.

                               IX.      WRITTEN DISCOVERY

51.    Pursuant to Texas Rule of Civil Procedure 194, Plaintiffs request that Defendant disclose

       the information or material described in Rule 194.2.

52.    Attached to this petition are Plaintiffs' Requests for Production and Plaintiffs'

       Interrogatories.

                                        X.       PRAYER
WHEREFORE, PREMISES CONSIDERED, Plaintiffs respectfully pray that upon trial hereof,

final judgment be rendered for Plaintiffs as follows:

         1)    Judgment against Defendant for actual damages, including mental anguish, in an
               amount to be determined by the jury;

         2)    Statutory penalties;



                                                 ~
Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 11 of 47

                                    EXHIBIT C
     3)   Treble damages;

     4)   Exemplary and punitive damages;

     5)   Prejudgment interest as provided by law;

     6)   Post judgment interest as provided by law;

     7)   Attorneys' fees;

     8)   Costs of this suit; and

     9)   Such other and further relief to which Plaintiffs may be justly entitled.


                                         Respectfully submitted,

                                         THE LANE LAW FIRM, PLLC

                                         By: /s/Robert C. Lane
                                         Robert C. Lane
                                         State Bar No. 24046263
                                         notifications@lanelaw.com
                                         Stephanie L. Vera
                                         State Bar No. 24096155
                                         stephanie.vera@lanelaw.com
                                         Joshua D. Gordon
                                         State Bar No. 24091592
                                         Josua.gordon@lanelaw.com
                                         6200 Savoy Drive, Suite 1150
                                         Houston, Texas 77036
                                         (713) 595-8200 — Telephone
                                         (713) 595-8201 — Fax
                                         ATTORNEYS FOR PLAINTIFFS




                                          -10-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 12 of 47

                                       EXHIBIT C
                                CAUSE NO.

 RAUL BUSTOS AND OLIVIA BUSTOS,                 §            IN THE DISTRICT COURT OF
                                                §
        Plaintiffs,                             §
                                                §
 V.                                             §
                                  §         HARRIS COUNTY, TEXAS
                                  §
 STATE FARM LLOYDS                §
                                  §
     Defendant.                   §
                                  &             JUDICIAL DISTRICT
        PLAINTIFF'S REQUESTS FOR PRODUCTION OF DEFENDANT
                        STATE FARM LLOYDS

TO:    Defendant, State Farm Lloyds, by and through its registered agent for service of record,

       Corporation Service Company
       211 E 7th Street, Suite 620
       Austin, Texas 78701-3218

       Pursuant to Rule 196 of the Texas Rules of Civil Procedure, Plaintiff requests that

Defendant take notice that you are required to serve your responses to Plaintiff's Requests for

Production within fifty-one (51) days after the service of this notice. Your answers must be in

writing and provided under oath. Please note that you have a duty to supplement your answers

should you later learn that an answer you have given was incorrect when given, or that an answer,

while correct when given, is no longer true.

                                             Respectfully submitted,
                                             THE LANE LAw FIRM, P.L.L.C.
                                             By: /s/ Robert C. Lane
                                             Robert "Chip" C. Lane
                                             State Bar No. 24046263
                                             notifications@lanelaw.com
                                             6200 Savoy Drive, Suite 1150
                                             Houston, Texas 77036-3300
                                             (713) 595-8200 — Telephone
                                             (713) 595-8201 — Facsimile
                                             ATTORNEYS FOR PLAINTIFFS
                                CERTIFICATE OF SERVICE
                                          1
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 13 of 47

                                        EXHIBIT C

       I hereby certify that the foregoing discovery was filed with Plaintiff s Original Petition for
service to the following:


Corporation Service Company
211 E 7th Street, Suite 620
Austin, Texas 78701-3218
ATTORNEY FOR DEFENDANT

                                                             /s/Robert C. Lane
                                                             Robert C. Lane




                                                 2
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 14 of 47

                                       EXHIBIT C
A.     Instructions and Definitions

       1.      Answer each request for documents separately by listing the documents and by
describing them as defined below. If documents are numbered for production, in each response
provide both the information that identifies the document and the document's number.

        2.     Log. For each document or other requested information that you assert is privileged
or is not discoverable, identify that document or other requested information. State the specific
grounds for the claim of privilege or other ground for ,exclusion. Also, for each document you
claim is not discoverable, state the date of the document, the name, job title and address of the
person who prepared it; the name, job title and address of the person now in possession of the
document; a general description of the subject matter of the document; and the present location
and the custodian of the document.

       3.       Lost/Destroyed Documents. For a document that no longer exists or that cannot be
located, identify the document, state how and when it passed out of existence, or when it could no
longer be located and the reasons, for the disappearance. Also, identify each person having
knowledge about the disposition or loss of the document, and identify any other document
evidencing the lost document's existence or any facts about the lost document.

       4.      Document Format. Pursuant to Rule 196.4 of the Texas Rules of Civil Procedure,
you are requested to produce any responsive documents that are in electronic or magnetic form. If
reasonably available, the data should be produced in printed form. Otherwise, such data should
be produced in the form in which it is maintained or stored together with. a description of the
necessary electronic or magnetic retrieval methods and the means to so retrieve (if such methods
are otherwise unavailable to Plaintiff).

       5.     "All" shall mean "any," and vice versa.

       6.      "And" and "or" shall be construed either disjunctively or conjunctively whenever
appropriate in order to bring within the scope of the Requests any information.or documents which
might otherwise be considered beyond its scope.

      7.      "Communications" shall mean any transmission of information, the infonnation
transmitted, and any process by which information is transmitted, and shall include written
communications and oral communications.

      8.      "Relating to," "concerning," "pertaining to," "regarding," "reflecting," "in
connection with" (or any form thereof) shall mean constituting, comprising, respecting,
supporting, contradicting, stating, describing, recording, noting, embodying, containing,
mentioning, studying, analyzing, discussing, evaluating, or relevant to.

       9.    "Describe" or "state" shall mean to represent, delineate, and give an account of in
words any and all information allowed to the fullest extent of the law.



                                                3
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 15 of 47

                                          EXHIBIT C
        11.      "Document" or "documents" shall mean all documents and tangible things as
defined by Rule 192.3(b) of the Texas Rules of Civil Procedure, including, but not limited to, all
written, reported, recorded, printed or typed or graphic matter, and tangible things, however
produced or reproduced, now or at any time in the possession, custody or control of you, including
but not limited to all papers, books, accounts, drawings, graphs, charts, photographs, electronic or
videotape recordings, data, data compilations, electronic data, magnetic data, files (see next
definition), letters, correspondence, telegrams, telexes, 'electronic mail, cables, telephone records,
logs and notations, intra summaries, messages, audio tapes, digital recordings, computer discs or
tapes, computer programs and software, film, invoices, purchase orders, ledgers, journals and other
formal and informal books of record and account, calendars, minutes, bulletins, instructions, work
assignments, reports, memoranda, notes, notebooks, speeches, brochures, overhead slides, drafts,
data announcements, public and governmental filings, opinions, worksheets, statistics, contracts,
agreements, press releases, public statements and/or announcements, parts lists, Bill of Material
(BOMs), production plans or forecasts, inventory lists (including work in progress and finished
goods), parts orders and forecasts, intra-corporate drafts of the foregoing items and copies or
reproductions of the -foregoing upon which notations in writing have been made which do not
appear on the original, and shall be deemed to include all tangible items not otherwise referred to
above.

         12.     "Files" shall mean and refer to any compilation or "documents" in a folder, box,
binder, file, or other device for the purpose of storing, organizing, or otherwise, and all "files" shall
be identified as to source and location in connection with the production of "documents" and/or
"files."

        13.     As used herein, the term "person" includes any individual, partnership, company,
proprietorship, association, corporation, joint venture, firm, trust, business, or any other legal entity
whether public or private.

       14. . All entities named or referred to herein shall be deemed to include their parent
companies, subsidiaries, affiliates and any of the directors, officers, employees, agents and
representatives thereof, including attorneys and investment bankers.

        15.     "Defendant", "you", and "yours" shall mean State Farm Lloyds, as applicable, each
of its subsidiaries, divisions, affiliates, partners; or parents, and any of its officers, directors,
employees, agents, representatives, or other persons or entities acting on its behalf or under its
directiori or control.


        16.    The term "Plaintiffs" as used herein, shall refer to Raul Bustos and Olivia Bustos,
plaintiff named in the above-referenced lawsuit, as well as his agents and representatives, or other
persons acting on his behalf or under their direction or control.

      17.    The term "Property" as used herein shall refer to 12618 Cooperstown Drive,
Houston, Texas 77089.



                                                   4
     Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 16 of 47

                                          EXHIBIT C
       18.     The term "Record(s)" means all documents and writings of any kind, and all
communications (as defined above) which are stored or retrievable or recorded in any manner,
including originals and all non-identical copies whether different from the originals by notation
made on such copies or otherwise, all drafts, alterations, modifications, changes and amendments,
graphic or any electronic or mechanical records or representation of any kind.

       19.     The "Event" as used herein shall refer to the loss made the basis of Plaintiff's
insurance claim bearing Claim No. 531262T87.

        20.    "Date of Loss" shall refer to the day the Event occurred.

       21.     "The Claim" means the insurance claim made the basis of the breach of contract
claim against Defendant in this lawsuit.

B.      REQUEST FOR PRODUCTION OF DOCUMENTS, ITEMS AND THINGS


REQUEST NO. 1: The claim files from the home, regional or local offices, and third party
adjusters/adjusting firms regarding the claim that is the subject of this matter, including copies of
the file jackets, "field" files and notes, and drafts of documents contained in the file. If none, state
"none."

RESPONSE:

REQUEST NO. 2: The underwriting files referring or relating in any way to the policy at issue
in this action, including the file folders in which the underwriting documents are kept and drafts
of all documents in the file. If none, state "none."

RESPONSE:

REQUEST NO. 3: A certified copy of the insurance policy pertaining to the claims involved in
this suit.

RESPONSE:

REQUEST NO. 4: The electronic diary, including the electronic and paper notes made by _
Defendant's claims personnel, contractors, and third party adjuster/adjusting firms relating to the
Plaintiffls claims.

RESPnNSF,!

REQUEST NO. 5: Your current written procedures or policies (including document(s)
maintained in electronic form) that pertain to the handling of homeowner's insurance claims in
Texas.
RESPONSE:

                                                  -5-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 17 of 47

                                        EXHIBIT C

1tEQUEST NO. 6: Your current written procedures or policies (including documents
maintained in electronic form) that pertain to the handling of complaints made by policyholders in
Texas.

IlESPONSE:

REQUEST NO. 7: The adjusting reports, estimates and appraisals prepared concerning
Plaintiff's underlying claim.

RESPnNSF,:

REQUEST NO. 8: True and complete copies of all billings on the file from the independent
adjusters, including the time sheets or documentation used to justify the billings.

RESPONSE:

REQUEST NO. 9: Any and all reports, documents or correspondence containing the names and
locations of all adjusters who have worlced on this file to the present.

RF SPnNSF,:

REQUEST NO. 10: Any and all reports, documents or correspondence reflecting the history of
payment and reserves on this file.

RF.SPnNSF,:

REQUEST NO. 11: Any roofing repair reports prepared concerning the Property.

RESPONSE:

12EQUEST NO. 12: The field notes, measurements and file maintained by the adjuster(s) and/or
engineers who physically inspected the subject property.

RESPONSE:

I2EQUEST NO. 13: All emails, instant messages and internal correspondence regarding the
investigation, adjusting, payment and/or handling of the claim(s) made the basis of this suit.

RESPONSE:

REQUEST NO. 14: Any videotapes, photographs or recordings of Plaintiff or Plaintiff's home,
taken within the last five years, regardless of whether you intend to offer these items into evidence
at trial.
RESPONSE:

                                                 F-I
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 18 of 47

                                        EXHIBIT C

REQUEST NO. 15: For the last two years, Defendant's internal newsletters, bulletins,
publications and memoranda relating to policies and procedures for handling homeowner's
insurance claims, including but not limited to, memoranda issued to claims adjusters.

RESPONSE:

REOUEST NO. 16: The price guidelines that pertain to Plaintiff s claim. In the event you utilize
published guidelines or "off the shelf' soflware, without modification, as your price guidelines,
you may respond by simply identifying by name, version, and/or edition the published guidelines
you use.

RESPONSE:

REQUEST N0.17: Plaintiff s file from the office of their insurance agent.

RESPONSE:

REQUEST NO. 18: For the past two years, the documents, inanuals, and training materials,
including audio and/or video tapes used in training, overseeing, or supervising your personnel
employed in adjusting property claims in Texas.

RESPONSE:
REQUEST NO. 19: "Pay Sheet," "Payment Log," or list of payments made on Plaintiff's claim.
This includes all indemnity, claim expenses and third parry payments.

RESPONSE:

REOUEST NO.20: True and complete copies of all billing records from any and all independent
adjusters regarding the claim(s) made the basis of this suit.

RESPONSE:

REQUEST NO. 21: For the past five years, the portions of the personnel file of the adjuster(s)
involved in handling Plaintiff s claim that pertain to disciplinary actions associated with claims
handling and performance under a bonus or incentive plan.

RESPONSE:

REQUEST NO.22: The managerial bonus or incentive plan for the manager(s) assigned to or
responsible for Plaintiff s claim.

RESPONSE:


                                                 -7-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 19 of 47

                                       EXHIBIT C
REQUEST NO. 23: The bonus or incentive plan for the adjuster(s) assigned to Plaintiff's claim.

I_.i DR30WW DF

REQUEST NO. 24: For the past two years, the documents reflecting your criteria and procedure
for the selection and retention of independent adjusters and engineers handling property damage
                                                                                  \

claims in Texas.

RESPONSE:

REQUEST NO. 25: If a third party engineer evaluated the subject property, provide the
documents that show the number of other matters in which the same engineers were retained by
you to evaluate other properties over the past five years.

RESPONSE:

REQUEST NO. 26: The Complaint Log required to be kept by you for claims handling
complaints in Texas filed over the past three years.

RESPONSE:

REQUEST NO. 27: For the past two years, your approved or preferred vendor list for engineers,
third party adjusters/adjusting companies, roofers and contractors, for property damage claims. in
Texas.                               '

RESPONSE:

REQUEST NO. 28: If you used the services of a third party adjusting company, the contract
between the Defendant insurer and the third party adjusting company.

RESPONSE:

REQUEST NO. 29: The correspondence between the Defendant insurer and the third party
adjuster/adjusting firms, engineers and other estimators who worked on the Claim that pertain to
the claims at issue in this suit.

RESPONSE:

REQUEST NO. 30: The name and license number for all adjusters seen in this case.

RESPONSE:

REQUEST NO: 31: Copies of all job descriptions of employees that adjusted or in any way
supervise the handling of Plaintiff s claim(s).

RESPONSE:

                                               -8-




                                                                                                11
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 20 of 47

                                        EXHIBIT C

REQUEST NO. 32: Any and all reports, documents or correspondence reflecting the reserves
and payment history for indemnity, expenses and vendors on this file including but not limited to
dates, changes and requests made by the adjusters.

RESPONSE:

REQUEST NO. 33: The assigned adjuster's damage estimates, photos, and scope of damage.

RESPONSE:

REQUEST NO. 34: Special Investigations Unit file if one exists.

RESPONSE:

REQUEST NO. 35: All documents between insured and his agent and between insured and
claims department related to Plaintiff's claim.

RESPONSE:

REQUEST NO. 36: All memos between adjuster, supervisor and management pertaining to
Plaintiffls claim.

RESPONSE:

REQUEST NO. 37: Documents and training materials regarding the estimating program that is
used by Defendants in estimating and scoping of damages for insurance claims in Texas. This also
includes any pricing guidelines and program updates.

RESPONSE:

REQUEST NO. 38: Any and all records and/or documents explaining criteria utilized to qualify
vendors for the "approved vendors list."

RESPONSE:

REQUEST NO. 39: Any and all records and/or documents reflecting the criteria utilized to
qualify vendors, including contractors, roofing companies, and adjusting companies, for the
"approved vendors list."

RESPONSE:

REQUEST NO. 40: Any and all organizational charts or diagrams for each department, unit, or
section of Defendant to which Plaintiff's claim(s) was assigned. This request is limited to the last
five years.

                                                  ME
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 21 of 47

                                         EXHIBIT C

RESPONSE:

REQUEST NO. 41: Any and all indemnity agreements between Defendant and any other person,
firm or corporation against which a claim of indemnification might be brought because of the facts
of this lawsuit.

RESPONSE:

REOUEST NO. 42: Any and all materials, handouts, manuals, outlines, articles and/or
documents issued by Defendant to claims representative and/or adjusters, or received by claims
representatives arid/or adjusters, or relied upon by claims representatives and/or adjusters,
pertaining to the adjusting and/or handling of property damage claims in Texas. This request is
limited to any of the above issued in the last two (2) years.

RESPONSE:

REQUEST NO. 43: Any and all materials, documents, files and/or reports containing list(s) of
adjusting companies, independent adjusters, contractors and roofing companies that have been
approved and/or recommended for performance of services for Deferidant in Texas, specifically
related to homeowner insurance claims.

RESPONSE:

REOUEST NO. 44: Any and all reference materials, handouts, manuals, outlines, articles and/or
documents that have been distributed by and/or disbursed to Defendant regarding the price
estimates of contractors and changes of those estimates within different geographical areas of the
State of Texas. This request is limited to the last two (2) years.

RESPONSE:

REQUEST NO. 45: For the last year, all emails between Defendant's adjusters, agents,
supervisors, officers and/or executives regarding changes in the educational programs relating to
the handling of residential homeowner's insurance claims.

RESPONSE:

REQUEST NO. 46: For the past five (5) years, any and all lawsuits related to claims handling
involving the adjuster(s) or personnel assigned to Plaintiffls claim. This can be in the form of a list
detailing the information above with the style of the lawsuit, court, county, causes of action made
the basis of the lawsuit, the type of insurance claim made the basis of the lawsuit, the year the
lawsuit was filed and whether the lawsuit is still pending or not.

RESPONSE:


                                                 -10-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 22 of 47

                                       EXHIBIT C
REQUEST NO. 47: Any and all correspondence and lawsuits concerning the issues of honesty,
conflict of interest, criminal actions, past criminal record, criminal conduct, fraud investigation
and/or inappropriate behavior of any. person associated with the handling of the claim made the
basis of this suit, including staff and vendors.

RESPONSE:

REQUEST NO. 48: For the past year, any and all answers and affidavits made by Defendants
and its counsel in previous discovery requests for training procedures or training manuals for the
handling of property damage claims.

RESPONSE:

REQUEST NO. 49: If you dispute that the cause of the loss was related solely to the. Event,
produce the engineering reports in your possession regarding damage to properry within a one-
mile radius of the insured property caused by the Event.

RESPONSE:

REQUEST NO. 50: Any documents or correspondence regarding investigations into Defendant's
homeowner's insurance claims handling performed by the Texas Deparhnent of Insurance or any
other regulatory body, including the government, within the past 2 years. ,

RESPONSE:

REQUEST NO. 51: Please provide any documentation of financial information which may be
necessary to determine whether Defendant is a wholly owned subsidiary of another entity.

RESPONSE:

REQUEST NO. 52: All communications and documents, including electronic, between
Defendant's business departments, including all persons part of the Defendant Company,
regarding Plaintiffls claim.

RESPONSE:

REQUEST NO. 53: All reports and other documents from governmental agencies or offices
regarding Plaintiff s property or containing officially kept information regarding Plaintiff s
property.

RESPONSE:

REQUEST NO. 54: Any and all claims files Defendant has reviewed and/or obtained regarding
Plaintiffls property.
RESPONSE:

                                               -11-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 23 of 47

                                       EXHIBIT C

REQUEST NO. 55: Any and all activity logs relating to Plaintiff s insurance claim made the
basis of this suit.

RESPONSE:

REQUEST NO. 56: All physical and/or tangible items and/or potentially usable evidence
obtained by or on behalf of Defendant from the scene of the occurrence made the basis of this suit.

RESPONSE:

REQUEST NO. 57: Any and all documents, including correspondence and checics, exchanged
between Defendant and any and all v.,ndors concerning Plaintiff's claim(s).

RESPONSE:

REQUEST NO. 58: Any and all documents relating to the assignment of Plaintiff s claim(s) to
an independent adjusting company and/or independent adjuster.

RESPONSE:

ItEQUEST NO. 59: Any and all documents, including contracts, rules, guidelines and/or
instructions exchanged between Defendant, Plaintiff, and any other entities with whom Defendant
worked or communicated regarding Plaintiff's property. This includes documents exchanged with
independent adjusting companies and/or independent adjusters assigned to Plaintiff s claim.

RESPONSE:

REQUEST NO. 60: The information regarding weather conditions on which you relied in
making decisions on Plaintiff's claim(s).

RESPONSE:




                                               -12-
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 24 of 47

                                       EXHIBIT C
                                CAUSE NO.

 RAUL BUSTOS AND OLIVIA BUSTOS,                              IN THE DISTRICT COURT OF

        Plaintiffs,

 V.
                                                                  HARRIS COUNTY, TEXAS

 STATE FARM LLOYDS

        Defendant.
                                                                        JUDICIAL DISTRICT

                 PLAINTIFF'S'INTERROGATORIES TO DEFENDANT
                              STATE FARM LLOYDS

TO:    Defendant, State Farm Lloyds, by and through its registered agent for service, Corporation
       Service Company, 211 E 7th Street, Suite 620, Austin, Texas 78701-3218.

       Plaintiff requests that Defendant take notice that you are required, pursuant to Rule 197 of

the Texas Rules of Civil Procedure, to serve on the undersigned, within fifty-one (51) days after

the service of this notice, your answers to the interrogatories that are set forth below. Your

answers must be in writing and provided under oath. Please note that you have a duty to

supplement your answers to these interrogatories should you later learn that an answer you have

given was incorrect when given, or that an answer, while correct when given, is no longer true.

                                                    Respectfully submitted,

                                                    THE LANE LAw FIRM, PLLC

                                                    By: /s/Robert C. Lane
                                                    Robert "Chip" C. Lane
                                                    State Bar No. 24046263
                                                    notifications@lanelaw.com
                                                    Stephanie L. Vera
                                                    State Bar No. 24096155
                                                    stephanie.vera@lanelaw.com

                                                1
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 25 of 47

                                        EXHIBIT C
                                                      Joshua D. Gordon
                                                      State Bar No. 24091592
                                                      Josua.gordon@lanelaw.com
                                                      6200 Savoy Drive, Suite 1150
                                                      Houston, Texas 77036-3300
                                                      (713) 595-8200 — Telephone
                                                      (713) 595-8201 — Facsimile
                                                      ATTORNEYS FOR PLAINTIFF


                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing discovery was filed with Plaintiff's Original Petition for
service to the following:


Corporation Service Company
211 E 7th Street, Suite 620
Austin, Texas 78701
REGISTERED AGENT FOR DEFENDANT
STATE FARM LLOYDS

                                                             /s/Robert C. Lane
                                                             Robert C. Lane




                                                 2
     Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 26 of 47

                                         EXHIBIT C
                                           I.
                             DEFINITIONS AND INSTRUCTIONS

A.       The terms "Defendant," "you," and "yours," as used herein shall refer to the defendant
         State Farm Lloyds in this action.

B.       The term "Property" shall refer to the property located at 12618 Cooperstown Drive,
         Houston, Texas 77089.

C.       The term "Plaintiffs" as used herein shall refer to Raul Bustos and Olivia Bustos and all of
         his/her/its agents or attorneys purporting to act on his behalf, whether authorized to do so
         or not.

D.      The terin "person" as used herein shall mean the plural as well as the singular, including
        but not limited to the following: natural persons, corporations, firms, associations,
        partnerships, joint ventures, or other form of legal business entity, and governmental
        agencies, departments, units or any subdivision thereof.

E.      "The Policy" means the insurance policy that is the basis of claims made against Defendant
        in this lawsuit.

F.      The "Event" as used herein shall to the loss event made the basis of the Claim.

G.      "Date of Loss" shall refer to the day the Event occurred.

H.      "Insured Location" means the real property at the location described in the Policy
        declarations.

I.      "Dwelling" means the dwelling located at the Insured Location at the time of the date of
        loss.

J.      "Other Structures" means any structures located at the Insured Location during the date of
        loss that are set apart from the Dwelling by a clear space, including those connected only
        by a fence, utility line, or similar connection.

K.      "Other Damages" means debris removal, temporary repairs, tree and shrub removal,
        personal property removal and storage, loss of use and additional living expenses.

L.      "Personal Property" means any or all of the personal property and business personal
        property that is the subject of the claims made against Defendant in this lawsuit.

M.      "Your Counsel" means the attorney or attorneys who are representing or have represented
        you either with regard to the claim or in this lawsuit.


                                                  3
     Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 27 of 47

                                        EXHIBIT C
N.      "The Claim" means the insurance claim made the basis of the breach of contract claim
        against Defendant in this lawsuit.

O.      "Written Communication" means the conveyance of information by a writing, whether by
        letters, emails, memoranda, handwritten notes and/or faxes.

P.      "Witness Statement" means the statement of any person with knowledge of relevant facts,
        regardless of when the statement was made, and is a(1) written statement signed or
        otherwise adopted or approved in writing by the person making it, or (2) a stenographic,
        mechanical, electrical, or other type of recording of a witness's oral statement, or any
        substantially verbatim transcript of such recording. See Texas Rule of Civil Procedure
        192.3 (h).

Q.      "Date" means the exact date, month and year, if ascertainable, or if not, the best available
        approximation.

R.      The term "document" is used herein in the broadest possible sense, and includes but is not
        limited to the originals and all copies of the following: contracts, agreements, checks,
        drafts, appraisals, affidavits, notices, memoranda, letters, correspondence of any and all
        types, intercorporate communications, reports, bulletins, instructions, sketches, notebooks,
        diaries, telephone logs, agenda, minutes, schedules, plans, drawing specifications, charts,
        tables, books, pamphlets, circulars, photographs, films, videotapes, videodiscs, prints,
        audio tapes, audio disks and all other forms of sound recordings, computer databases,
        computer disks or tapes, archival copies of computer disks or tapes, computer software,
        financial records including all ledgers, worksheets, budgets, projections, estimates, or
        opinions, as well as all writings of any nature whatsoever, including all copies and
        electrical, photostatic, or mechanical reproductions of all of the foregoing items, and
        including each copy or reproduction that contains any notation or amendment, or otherwise
        differs in any respect from the original.

S.      The term "communication" shall mean any contact between two or more persons and shall
        include; but not be limited to, any written, recorded, graphic or oral statement, testimony,
        meeting, question, complaint, command, supposition, or conjecture, however produced or
        reproduced, and whether or not made under oath, which is made, distributed, or circulated
        between or among persons, or data storage or processing units, and any and all documents
        containing, consisting of, or relating to, a communication.

T.      To "identify" a document shall include a statement of the following:

         1.    the title, heading, or caption, if any, of such document;

        2.      the identifying number(s), letter(s), or combination thereof, if any; and the
                significance or meaning of such number(s), letter(s), or combination thereof, if


                                                 4
 Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 28 of 47

                                     EXHIBIT C
            necessary to an understanding of the document or evaluation of any claim of
            protection from discovery;

     3.     the date appearing on such document; and if no date appears thereon, the answer
            shall give the approximate date on which the document was prepared;

     4.     the number of pages and the general nature or description of such document (i.e.,
            whether it is a letter,' memorandum, minutes of a meeting, etc.) with sufficient
            particularity so that such document can be precisely identified;

     5.     the name and capacity of the person who signed such document or over whose name
            such document was issued; and if it was not signed, the answer shall so state and
            shall give the name of the person who prepared it;

     6.     the names and capacities of all persons to whom such document of any copy was
            addressed, sent, or delivered;

     7.     the physical location of the document and the name of its custodian;

     8.     whether it will be voluntarily made available to plaintiff for inspection and copying;
            and if not, the reasons why not.

U.   To "identify" a person shall include a statement of the following, where applicable:

     1.     the full name of the person, if known; (if not known, the answer shall so state);

     2.     the person's employer, job title (if known), address, and telephone number at the
            time of the event, transaction, or occurrence to which the interrogatory relates;

            if different from the information above, the person's last known employer, job title,
            address, and telephone number; (If not known, the answer shall so state); and

     4.     the person's present residential address and telephone numbers, if known.

V.   To "identify" a communication means to state:

     1.     the name of each person who participated in the communication and the name of
            each person who was present at the time it was made;

     2.     by whom each person was employed and who each person represented or purported
            to represent in making such communication;

            the substance of the communication;
     Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 29 of 47

                                          EXHIBIT C
        4.      the date and place of such communication;

        5.      the nature and substance of each document recording or pertaining to such
                communication with sufficient particularity to enable it to be identified;

        6.      the physical location of each such document and the name of its custodian; and

        7.      whether itwill be voluntarily made available to plaintiff for inspection and copying;
                and if not, the reasons why not.

                                            II.
                                   GENERAL INSTRUCTIONS

1.      In answering these interrogatories, please furnish all information that is known or available
        regardless of whether this information is possessed directly by you, or by your agents,
        employees, representative, attorneys, or investigators.

2.      If any of these interrogatories cannot be answered in full, please answer to the extent
        possible, specifying the reasons for the inability to answer the remainder and stating
        whatever information, knowledge, or belief you have concerning the unanswered portion.

3.      Documents produced in response hereto shall be organized and labeled to correspond to
        the categories in the request or produced as they are kept in the usual course of business.

4.      If privilege of work product protection is claimed as a ground for withholding production
        of one or more documents, in whole or in part, the response hereto shall identify the date
        of the document, its author, its subject matter, its length, its attachments, if any, its present
        custodian, and all recipients thereof, whether indicated on the document or otherwise, and
        shall describe the factual basis for the claim of privilege or work product protection in
        sufficient detail so as to permit the court to adjudicate the validity of the claim.

        In the event that a document called for by these requests has been destroyed, the response
        hereto shall identify the preparer of the document, its addressor (if different), addressee,
        each recipient thereof, each person to who distributed or shown, date prepared, date
        transmitted (if different), date received, a description of its contents and subject matter, the
        date of its destruction, the manner of its destruction, the name, title and address of person
        authorizing its destruction, the reason(s) for its destruction, the name, the title and address
        of the person destroying the document and a description of efforts to locate the document
        and copies of it.

6.       Each paragraph herein shall be construed independently and not with reference to any other
         paragraph for the purpose of limitation.
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 30 of 47

                                       EXHIBIT C
                                    INTERROGATORIES

INTERROGATORY NO. 1:                   Identify each person participating in the preparation of
answers to these interrogatories, supplying information used in such preparation, or contacted by
you to answer or offer any input into answering these interrogatories. As to each person so
identified, indicate the interrogatories with respect to which the person was involved. Further,
state your relationship to each such person.

ANSWER:

INTERROGATORY NO. 2:                 Identify the pqrsons involved in the investigation and
handling of Plaintiffls claim for insurance benefits, and include a brief description of the
involvement of each person identified, their employer, and the date(s) of such involvement.

ANSWER:

INTERROGATORY NO. 3:                 With regard to any conversation, communication or meeting
between you and Plaintiff regarding the subject of the litigation:

       a. state the date of the conversation, communication or meeting;

       b. identify all persons present at or privy to the conversation; communication or meeting
          and all persons with knowledge of the matters discussed at the meeting;

       c. state in detail what was discussed during the conversation, communication or meeting;
          and

       d. identify all documents relating, incident to or resulting from the conversation,
          communication or meeting.

ANSWER:

INTERROGATORY NO. 4:                 State whether you contend that Plaintiff did not provide you
with requested information that was required for you to properly evaluate Plaintiff's claim. If so,
state what information was requested and not provided, and the dates of the requests.

ANSWER:

INTERROGATORY NO. 5:                  State the following concerning notice of claim and timing of
payment:

       a. The date and manner in which you received notice of the claim;
       b. The date and manner in which you acknowledged receipt of the claim;
       c. The date and manner in which you commenced investigation of the claim;

                                                 7
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 31 of 47

                                         EXHIBIT C
       d. The date and manner in which you requested from the claimant all items, statements,
          and forms that you reasonably believed, at the time, would be required from the
          claimant;
       e. The date you received from Plaintiff all items, statements, and forms that you
          reasonably believed would be required from Plaintiff; and
       f. The date and manner in which you notifred the claimant in writing of the acceptance or
          rejection of the claim.

ANSWER:

INTERROGATORY NO. 6:                    State every basis, in fact and in terms of the Policy, for your
denial of Plaintiff s claim, or any portion of Plaintiff s claim.

INTERROGATORY NO. 7:                 State the legal theories and describe the factual bases for
your contention that Defendant fully complied with each of the claims handling requirements
codifred in Texas Insurance Code Section 541.060, the violation of which is alleged in Plaintiffs
current live pleading against Defendant.

ANSWER:

INTERROGATORY NO. 8:                 State the legal theories and describe the factual bases for
your contention that Defendant fully complied with each of the claims handling requirements
codifred in Tex. Ins. Code §542.058.

ANSWER:

INTERROGATORY NO. 9:                   When was the date you anticipated litigation?

ANSWER:

INTERROGATORY NO. 10:                  What documents (including those maintained electronically)
relating to the investigation or handling of a homeowner's property insurance claim in Texas are
routinely generated during the course of the investigation and handling of the claim (e.g.
Investigation Reports; records; reserves sheet; electronic claims diary; a claims review report; team
controversion report)?

ANSWER:


INTERROGATORY NO. 11:                 Please list and describe the types of property conditions that
are, in your opinion, evidence of windstorm or hail damage.

ANSWER:
  Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 32 of 47

                                        EXHIBIT C
INTERROGATORY NO. 12:                Do you contend that the insured premises were damaged by
flood water, storm surge and/or any excluded peril? If so, state the general factual bases for this
contention.

ANSWER:

INTERROGATORY NO. 13:               Do you contend that Plaintiff failed to satisfy any condition
precedent to recovery or that any act or omission by the Plaintiff voided, nullified, waived, or
breached the insurance policy in any way? If so, state the general factual bases for this
contention(s).

ANSWER:

INTERROGATORY NO. 14:                   Please identify the written procedures or policies (including
document(s) maintained in electronic form) you maintained for your internal or third party
adjusters to use in connection with handling property and casualty claims arising out of storms of
the type made the basis of Plaintiff's insurance claim.

ANSWER:

INTERROGATORY NO. 15:                 How is the performance of adjusters involved in handling
Plaintiff s claim evaluated? State the following:

       a. what performance measures are used; and
       b. describe your bonus or incentive plan for adjusters.

ANSWER:




                                                 E
      Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 33 of 47                           11/12/2019 5:07 PM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 38437144
                                         EXHIBIT C                                                     By: Lewis John-Miller
                                                                                                Filed: 11/12/2019 5:07 PM

                                     CAUSE NO. 2019-79576

RAUL BUSTOS AND OLIVIA BUSTOS                      §
PLAINTIFF                                          §
                                                   §
VS.                                                §                       IN THE 55th District Court
                                                   §
STATE FARM LLOYDS                                                              HARRIS COUNTY, TX
                                                   §
DEFENDANT




                                                                                   k
                                                   §




                                                                               l er
                                                   §
                                                   §




                                                                            C
                                                   §




                                                                           t
                                                                        ric
                                       RETURN OF SERVICE




                                                                     ist
                                                                sD
ON Wednesday, November 6, 2019 AT 4:35 PM
CITATION, PLAINTIFF'S ORIGINAL PETITION, PLAINTIFF'S REQUESTS FOR PRODUCTION OF
DEFENDANT STATE FARM LLOYDS, PLAINTIFF'S INTERROGATORIES TO DEFENDANT STATE FARM




                                                            es
LLOYDS for service on STATE FARM LLOYDS C/O REGISTERED AGENT CORPORATION SERVICE
COMPANY came to hand.




                                                          rg
                                                       Bu
ON Tuesday, November 12, 2019 AT 9:16 AM, I, Dane R Cuppett, PERSONALLY
DELIVERED THE ABOVE-NAMED DOCUMENTS TO: STATE FARM LLOYDS C/O REGISTERED
                                                   n
AGENT CORPORATION SERVICE COMPANY, by delivering to Samantha Guerra, 211 E 7TH ST STE
620, AUSTIN, TRAVIS COUNTY, TX 78701.
                                                ily
                                             ar


My name is Dane R Cuppett. My address is 7421 BURNET ROAD NO. 501, AUSTIN, TX 78757. I am
a private process server certified by the Texas Judicial Branch Certification Commission (PSC
                                          M




07114, expires 10/31/2021). My date of birth is 10/9/1984. I am in all ways competent to make
this statement, and this statement is based on personal knowledge. I am not a party to this case
                                       of




and have no interest in its outcome. I declare under penalty of perjury that the foregoing is true
                                    e




and correct.
                                ffic




Executed in TRAVIS COUNTY, TX on Tuesday, November 12, 2019 AT 9:16 AM.
                             yO




/S/ Dane R Cuppett
                          p
                       Co
                     ial
           o  ffic
        Un




Cooperstown/Bustos

Doc ID: 268263_1
Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 34 of 47

                            EXHIBIT C




                                                             k
                                                         l er
                                                       C
                                                       t
                                                    ric
                                                 ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                p yO
             Co
              
          ial
     o ffic
  Un
      Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 35 of 47                           12/9/2019 10:53 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 39078104
                                        EXHIBIT C                                                      By: Carolina Salgado
                                                                                                Filed: 12/9/2019 10:53 AM

                                    CAUSE NO. 2019-79576

RAUL BUSTOS AND OLIVIA BUSTOS                     §          IN THE DISTRICT COURT OF
                                                  §
vs.                                               §          HARRIS COUNTY, TEXAS
                                                  §
STATE FARM LLOYDS                                 §          55TH JUDICIAL DISTRICT

              DEFENDANT STATE FARM LLOYDS’ ORIGINAL ANSWER

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, STATE FARM LLOYDS (hereinafter, “State Farm”), Defendant in the

above-entitled and numbered cause, and files its Original Answer to the allegations contained in

Plaintiffs’ Petition, and all subsequent amended or supplemental petitions filed against it and

would show as follows:

                                            I.
                                      GENERAL DENIAL

        1.     State Farm generally denies all of the material allegations contained in Plaintiffs’

Original Petition, and any amendments thereto, and demands strict proof thereof as allowed under

the laws of the State of Texas. By this general denial, State Farm would require Plaintiffs to prove

every fact to support the claims in Plaintiffs’ Original Petition, and any amendments thereto, by a

preponderance of the evidence.

                                                II.

                                           DEFENSES

        2.     Policy Coverage Provisions. Under the Insuring Agreement, Plaintiffs bear the

burden to prove damage resulting from an occurrence of accidental direct physical loss to the

insured property during the policy period. Plaintiffs lack proof that any additional damages

resulted from any accidental direct physical loss during the policy period.
    Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 36 of 47

                                            EXHIBIT C
        3.         Payment. State Farm is entitled to an offset or credit against Plaintiffs’ damages,

if any, in the amount of all payments State Farm has made to or on behalf of Plaintiffs under the

Policy in connection with the damages and the insurance claim that give rise to Plaintiffs’ claims

in this lawsuit.

        4.         Deductible/Offset. State Farm is entitled to on offset or credit against Plaintiffs’

damages, if any, in the amount of Plaintiffs’ deductible.

        5.         Limit of Liability. State Farm’s liability, if any, is limited to the amount of the

Policy limits under the subject Policy, pursuant to the “Limit of Liability” and other clauses

contained in the Policy sued upon.

        6.         Failure of Policy Considerations/Conditions Precedent. State Farm hereby

asserts all conditions of the Policy at issue including but not limited to all terms, deductibles,

limitations, exclusions, and all “duties after loss.” Specifically, Plaintiffs have failed to satisfy the

conditions of the Policy requiring Plaintiffs to preserve evidence of the damage, to provide

evidence when reasonably requested, and to mitigate further damage. The Policy states:

                                     SECTION I – CONDITIONS

                   2.     Your Duties After Loss. After a loss to which this insurance may
                          apply, you shall see that the following duties are performed:
                   a.     give immediate notice to us or our agent…
                   b.     protect the property from further damage or loss, make reasonable
                          and necessary temporary repairs required to protect the property,
                          keep an accurate record of repair expenditures;
                                              * * * * *
                   d.     as often as we reasonably require:
                          (1)     exhibit the damaged property;
                          (2)     provide us with records and documents we request and
                                  permit us to make copies
                          (3)     submit to and subscribe, while not in the presence of any
                                  other insured:
                                  (a) statements; and
                                  (b) examinations under oath….
    Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 37 of 47

                                        EXHIBIT C
       7.      Pre-Existing Damages. Plaintiffs’ claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiffs’ Petition, none being admitted, pre-existed the alleged

occurrence of wind, hail, or wind-driven rain.

       8.      Normal Wear and Tear. Plaintiffs’ claims are barred, in whole or in part, because

the damages and losses alleged in Plaintiffs’ Petition, none being admitted, were proximately

caused, in whole or in part, by normal wear and tear. The Policy states:

                            SECTION I – LOSSES NOT INSURED

               1. We do not insure for any loss to the property described in Coverage A
                  which consists of, or is directly and immediately caused by, one or more
                  of the perils listed in items a. through n. below, regardless of whether
                  the loss occurs suddenly or gradually, involves isolated or widespread
                  damage, arises from natural or external forces, or occurs as a result of
                  any combination of these:
                                               * * * * *
                  g. wear, tear, marring, scratching, deterioration, inherent vice, latent
                      defect or mechanical breakdown;
                                               * * * * *
                  i. mold, fungus or wet or dry rot….

                   l. settling, cracking, shrinking, bulging, or expansion of pavements,
                      patios, foundation, walls, floors, roofs, or ceilings.

               3. We do not insure under any coverage for any loss consisting of one or
                  more of the items below. Further, we do not insure for loss described
                  in paragraphs 1.and 2. immediately above regardless of whether one or
                  more of the following: (a)directly or indirectly cause, contribute to or
                  aggravate the loss; or (b) occur before, at the same time, or after the
                  loss or any other cause of the loss:

                   b. defect, weakness, inadequacy, fault or unsoundness in:

                          (2) design, specifications, workmanship, construction,
                              grading, compaction;

                          (3) materials used in construction or repair; or

                          (4) maintenance;

                   c. weather conditions.
    Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 38 of 47

                                        EXHIBIT C
       9.      Flood, Surface Water or Neglect. Plaintiffs’ claims are barred, in whole or in

part, because the damages and losses alleged in Plaintiffs’ Petition, none being admitted, were

proximately caused, in whole or in part, by flood, surface water or neglect. The policy states:

                            SECTION I – LOSSES NOT INSURED

               2. We do not insure under any coverage for any loss which would not have
                  occurred in the absence of one or more of the following excluded events.
                  We do not insure for such loss regardless of: (a) the cause of the
                  excluded event; or (b) other cause of the loss; or (c) whether other causes
                  acted concurrently or in any sequence with the excluded event to
                  produce the loss; or (d) whether the event occurs suddenly or gradually,
                  involves isolated or widespread damage, arises from natural forces, or
                  occurs…
                                              * * * * *
                  c. Water Damage, meaning:
                      (1)    Flood, surface water, waves (including tidal wave, tsunami,
                             and seiche), tides, tidal wave, overflow of any body of water,
                             or spray or surge from any of these, all whether driven by
                             wind or not;

                      (2)     water or sewage from outside the residence premises
                              plumbing system that enters through sewers or drains, or
                              water which enters into and overflows from within a sump
                              pump, sump pump well or any other system designed to
                              remove subsurface water which is drained from the
                              foundation area…

                      (3)     water the below the surface of the ground, including water
                              which exerts pressure on, or seeps or leaks through a
                              building, sidewalk, driveway, foundation, swimming pool or
                              other structure; or

                      (4)     material carried or otherwise moved by any of the water, as
                              described in paragraphs (1) through (3) above.

                                             * * * * *
                   d. Neglect, meaning neglect of the insured to use all reasonable means
                      to save and preserve the property at and after the time of a loss, or
                      when property is endangered.
    Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 39 of 47

                                        EXHIBIT C
          10.   Personal Property. Plaintiffs’ claims are barred, in whole or in part, because the

damages and losses alleged in Plaintiffs’ Petition, none being admitted, were not proximately

caused, in whole or in part, by a wind or hail created opening in the roof or a wall. The policy

states:

                COVERAGE B - PERSONAL PROPERTY

                We insure for accidental direct physical loss to property described in
                Coverage B caused by the following perils, except as provided in
                SECTION I - LOSSES NOT INSURED:

                 d.     Windstorm or hail. This peril does not include loss to property
                        contained in a building caused by rain, snow, sleet, sand or dust.
                        This limitation does not apply when the direct force of wind or hail
                        damages the building causing an opening in a roof or wall and the
                        rain, snow, sleet, sand or dust enters through this opening.


                SECTION I - LOSSES NOT INSURED

                2. We do not insure under any coverage for any loss which would not have
                   occurred in the absence of one or more of the following excluded events.
                   We do not insure for such loss regardless of: (a) the cause of the
                   excluded event; or (b) other causes of the loss; or (c) whether other
                   causes acted concurrently or in any sequence with the excluded event to
                   produce the loss; or (d) whether the event occurs suddenly or gradually,
                   involves isolated or widespread damage, arises from natural or external
                   forces…

          11.   Bona Fide/Legitimate Dispute.        A bona fide and legitimate dispute exists

precluding Plaintiffs’ recovery of damages under extra-contractual theories including the common

law duty of good faith and fair dealing, and for violations of the Texas Insurance Code or any other

statutory or common law authority.

          12.   No Waiver. Plaintiffs’ claims are barred, in whole or in part, because State Farm

did not waive any of its rights under the Policy. The Policy states: “A waiver or change of any
    Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 40 of 47

                                         EXHIBIT C
provision of this policy must be in writing by [State Farm] to be valid. State Farm made no such

waiver in this case.

        13.     Cap on Punitive Damages. Texas Civil Practice and Remedies Code §41.001, et.

seq., applies and punitive damages awarded, if any, are subject to the statutory limit set forth

therein, other applicable statutory authority, and common law. Further, unless Plaintiffs prove

State Farm’s liability for punitive damages, and the amount of punitive damages, if any, by clear

and convincing evidence, any award of punitive damages would violate State Farm’s due process

rights guaranteed by the Fourteenth Amendment to the United States Constitution and by Section

19 of Article 1 of the Texas Constitution.

        14.     Written Notice of Claim. Defendant specifically denies that Plaintiffs provided

State Farm with “notice of claim” pursuant to §§ 542.051(4) and 542.055(a) of the Texas Insurance

Code. The statute specifically states “‘[n]otice of a claim’ means any written notification provided

by a claimant to an insurer that reasonably apprises the insurer of the facts relating to the claim.”

TEX. INS. CODE § 542.051(4). Because written notification was not provided by Plaintiffs, they are

barred from recovering under Chapter 542 of the Texas Insurance Code. Defendant also

specifically denies that the Policy obligated State Farm to inform Plaintiffs that written notice of

the claim was required, and Defendant specifically denies that it was under any duty to provide

notice regarding the applicability of Chapters 541 or 542 of the Texas Insurance Code.

        15.     Chapter 542A. Defendant asserts the limitations on the recovery of attorneys’

fees, if any, as per TEX. INS. CODE § 542A.007.

        16.     Statute of Limitations. Defendant asserts that Plaintiffs’ claims are barred by the

statute of limitations.

                                            III.
                                      RIGHT TO AMEND
    Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 41 of 47

                                         EXHIBIT C

       17.     State Farm reserves the right to amend this Original Answer pursuant to the Texas

Rules of Civil Procedure.

       WHEREFORE, PREMISES CONSIDERED, Defendant, STATE FARM LLOYDS,

respectfully requests that upon final trial and hearing hereof, that Plaintiffs take nothing and that

Defendant recover its costs, fees, and expenses, and for such other further relief to which

Defendant may show itself to be justly entitled, both in law and at equity.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 - Telephone
                                                 (713) 739-7420 - Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT,
                                              STATE FARM LLOYDS


                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served on
all counsel of record on this 9th day of December, 2019.

Robert C. Lane                                                       VIA E-SERVICE
Stephanie L. Vera
Joshua D. Gordon
Richard D. Daly
THE LANE LAW FIRM, PLLC
6200 Savoy Drive, Suite 1150
Houston, Texas 77036


                                              DALE M. “RETT” HOLIDY
      Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 42 of 47                          12/9/2019 10:53 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 39078104
                                        EXHIBIT C                                                     By: Carolina Salgado
                                                                                               Filed: 12/9/2019 10:53 AM

                                    CAUSE NO. 2019-79576

RAUL BUSTOS AND OLIVIA BUSTOS                     §          IN THE DISTRICT COURT OF
                                                  §
vs.                                               §          HARRIS COUNTY, TEXAS
                                                  §
STATE FARM LLOYDS                                 §          55TH JUDICIAL DISTRICT

                                 DEMAND FOR JURY TRIAL

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, STATE FARM LLOYDS, Defendant herein and demands a trial by

jury. The requisite jury fee is being tendered with the filing of this demand.

        WHEREFORE, PREMISES CONSIDERED, Defendant requests that the Court grant a

trial by jury.

                                              Respectfully submitted,

                                              GERMER PLLC

                                              By:____________________________
                                                 DALE M. “RETT” HOLIDY
                                                 State Bar No. 00792937
                                                 America Tower
                                                 2929 Allen Parkway, Suite 2900
                                                 Houston, Texas 77019
                                                 (713) 650-1313 - Telephone
                                                 (713) 739-7420 - Facsimile
                                                 rholidy@germer.com

                                              ATTORNEY FOR DEFENDANT
                                              STATE FARM LLOYDS
    Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 43 of 47

                                       EXHIBIT C
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing instrument has been served
on all counsel of record on this 9th day of December, 2019.

Robert C. Lane                                                     VIA E-SERVICE
Stephanie L. Vera
Joshua D. Gordon
Richard D. Daly
THE LANE LAW FIRM, PLLC
6200 Savoy Drive, Suite 1150
Houston, Texas 77036




                                            DALE M. “RETT” HOLIDY
              Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 44 of 47


       Envelope ID :39078104                                    EXHIBIT C


Case Number : 201979576


Case Type

Jurisdiction : Harris County - 55th Civil District Court                    Case Category : Civil - Contract

Case Type : Insurance                                                       Filer Type : Attorney

Payment Account: File & ServeXpress CC                                      Attorney : Dale Holidy

Case Number: 201979576

Client Matter ID: 100229                                                    Date Filed: 12/9/2019 10:53:11 AM




Parties               4

          Sending Party                            Party Type                           Name                              Address

                                                                            STATE FARM LLOYDS BY SER           211 E 7TH STREET SUITE 620, A
                                        Registered Agent                    VING ITS REGISTERED AGEN           USTIN, TX 78701-3218 , AUSTIN ,
                                                                            T CORPORATION NA                   Texas , 787013218

                                        Plaintiff / Petitioner / Old Name   BUSTOS OLIVIA

                                                                                                               211 E 7TH STREET SUITE 620, A
                                        Defendant / Respondent              STATE FARM LLOYDS NA               USTIN, TX 78701-3218 , AUSTIN ,
                                                                                                               Texas , 787013218

                                        Plaintiff / Petitioner / Old Name   BUSTOS RAUL




Documents

             Filing         Filing          Original        Converted       Stamped         Optional      Document       Document
 Status                                                                                                                                  Fees
             Code         Description      Document         Document        Document        Services      Category       Description
                Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 45 of 47
                Filing         Filing            Original        Converted        Stamped       Optional     Document         Document
 Status                                                                                                                                         Fees
                                                                    EXHIBIT C
                Code         Description        Document         Document         Document      Services     Category         Description

               Answer/
               Respon
 Submitt       se / Wai     Defendant Sta                                                                                    Defendant Sta
                                               BUSTOS - A                                                   Answer to Or
 ed            ver (Le      te Farm Lloyd                                                                                    te Farm Lloyd
                                               nswer SFL.p                                                  iginal Petitio                     $0.00
               ad Doc       s' Original Ans                                                                                  s' Original Ans
 cancel                                        df                                                           n
               ument)       wer                                                                                              wer
               Note to
               Clerk:

               No Fee
               Docum
 Submitt       ents (Le                        BUSTOS - J
 ed                         Demand for J                                                       Jury Fee(1                    Demand for J
               ad Doc                          ury Demand.                                                  Jury Charge                        $40.00
                            ury Trial                                                          * $40.00)                     ury Trial
 cancel        ument)                          pdf
               Note to
               Clerk:




Responsible for Filing Fees : STATE FARM LLOYDS NA
Send Accepted Notifications To:


Service Contact 8

    e-Serve                   Name              Email Address           Public               Attached To            Status            Date Opened

                                              azayas@germer.co                         STATE FARM LLOY
          No             Amber Zayas                                     Yes                                                       Unopened
                                              m                                        DS NA

                         Christine Herna      chernandez@germ                          STATE FARM LLOY
      Yes                                                                Yes                                 Sent                  Unopened
                         ndez                 er.com                                   DS NA

                                              cwallace@germer.c                        STATE FARM LLOY
          No             Cynthia Wallace                                 Yes                                                       Unopened
                                              om                                       DS NA

                                              elopez@germer.co                         STATE FARM LLOY
          No             Erika Lopez                                     Yes                                                       Unopened
                                              m                                        DS NA

                                              jtatem@germer.co                         STATE FARM LLOY
          No             Jim Tatem                                       Yes                                                       Unopened
                                              m                                        DS NA

                                              joshua.gordon@lan
      Yes                Joshua Gordon                                       No        BUSTOS OLIVIA         Sent                  Unopened
                                              elaw.com

                                              notifications@lanel
      Yes                Stephanie Vera                                  Yes           BUSTOS OLIVIA         Sent                  Unopened
                                              aw.com

                                              stephanie.vera@la
      Yes                Stephanie Vera                                      No        BUSTOS OLIVIA         Sent                  Unopened
                                              nelaw.com




Fees Calculation
           Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 46 of 47
Allowance Charge Reason                                           Amount
                                              EXHIBIT C
                                    Case Initiation Fee($)         $0.00

                                             Filing Fee($)         $0.00

                                             Filing Fee($)         $0.00

                                  Optional Service Fee($)          $40.00

                                    Total Service Fees($)          $0.00

                                Total Service Tax Fees($)          $0.00

                                     Convenience Fee($)            $1.23

                            Total Provider Service Fees($)         $2.24

                               Total Provider Tax Fees($)          $0.18

                              Total Court Service Fees($)          $0.00

                                            Total Fees($)          $43.65
              Case 4:19-cv-04812 Document 1-3 Filed on 12/11/19 in TXSD Page 47 of 47

HCDistrictclerk.com                 BUSTOS, RAUL vs. STATE FARM LLOYDS                             12/10/2019
                                                    EXHIBIT C
                                    Cause: 201979576    CDI: 7  Court: 055

DOCUMENTS
Number           Document                                                            Post Date          Pgs
                                                                                     Jdgm
88430480         Defendant State Farm Lloyds' Original Answer                             12/09/2019    7
88430481         Demand for Jury Trial                                                    12/09/2019    2

88066044         Return of Service State Farm Lloyds                                      11/12/2019    2
87879412         Plaintiff's Original Petition                                            10/31/2019    10
·> 87879414      Plaintiff's Interrogatories to Defendant State Farm Lloyds               10/31/2019    9

·> 87879413      Plaintiff's Requests for Production of Defendant State Farm Lloyd        10/31/2019    12
·> 87879415      Request for Issuance of Service                                          10/31/2019    1
